DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims. Claims 1-20 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 

2.          The following is an examiner's statement of reasons for allowance: 
      Conventional or closest prior art of record such as  Lingstrom et al. ‘518 teaches using the reliability of gaze tracking data for left and right eye and using the combine weight to track the gazing . The prior art of record fails to teach or suggest an eye tracking system (or method) configured to: determine one or more further eye-feature-signals, for each of the plurality of right-eye-images and each of the plurality of left-eye-images, for each of the one or more further eye-feature-signals, calculate a right-eye-feature-variation based on the eye-feature-signals for the plurality of right-eye-images; and calculate a corresponding left-eye-feature-variation based on the eye-feature-signals for the plurality of left-eye-images; and determine the right-eye-weighting and the left-eye-weighting based on the right- eye-pupil-variation, the left-eye-pupil-variation, the one or more  right-eye-feature-variations and the one or more left-eye-feature-variations, as recited by the independent claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
    Sztuk et al. (2021/0173474) teaches a head-mountable display system used for predictive eye tracking for head-mountable display devices, has a head-mountable display device that has a housing, a display panel within the housing and one or more eye tracking units to obtain eye tracking data.
    Alcaide et al. (2020/0097076) teaches an apparatus for implementing human-computer interface (HCI) using high-speed, has processor to determine degree of obliqueness of gaze vector, determine action intended by user based on point of focus, and implement action intended by user.
   Arar et al. (2016/0004303) teaches an eye gazes tracking system and method. 
   Kaneda et al. (2012/0189160) teaches a line of sight detection apparatus a d method thereof. 
  Sztuk et al.  (10,871,825) teaches a predictive eye tracking systems and methods for variable focus electronic displays.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

July 01, 2022